Name: Commission Regulation (EC) No 2582/1999 of 7 December 1999 opening tariff quotas for the year 2000 for imports into the European Community of products originating in Estonia and Lithuania
 Type: Regulation
 Subject Matter: tariff policy;  trade;  Europe;  international trade
 Date Published: nan

 Avis juridique important|31999R2582Commission Regulation (EC) No 2582/1999 of 7 December 1999 opening tariff quotas for the year 2000 for imports into the European Community of products originating in Estonia and Lithuania Official Journal L 314 , 08/12/1999 P. 0021 - 0023COMMISSION REGULATION (EC) No 2582/1999of 7 December 1999opening tariff quotas for the year 2000 for imports into the European Community of products originating in Estonia and LithuaniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Commission Regulation (EC) No 2491/98(2), and in particular Article 7(2) thereof,Having regard to Council Decision 1999/86/EC of 18 May 1998 on the conclusion of a Protocol adjusting trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements(3), and in particular Articles 1 and 5 of that Protocol,Having regard to Council Decision 98/677/EC of 18 May 1998 on the conclusion of a Protocol adjusting trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Lithuania, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements(4), and in particular Articles 2 and 6 of that Protocol,Whereas:(1) Protocol 2 on trade in processed agricultural products, as amended by the Protocol adjusting the Europe Agreement with the Republic of Estonia, provides for the granting of annual tariff quotas for imports of products originating in Estonia;(2) Protocol 2 on trade in processed agricultural products, as amended by the Protocol adjusting the Europe Agreement with the Republic of Lithuania, provides for the granting of annual tariff quotas for imports of products originating in Lithuania;(3) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(5), as last amended by Regulation (EC) No 1662/1999(6), consolidated the arrangements for managing the tariff quotas to be used in chronological order of the dates of acceptance of the declarations for release for free circulation;(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Commitee for horizontal questions concerning trade in processed agricultural products not listed in Annex I,HAS ADOPTED THIS REGULATION:Article 1The annual quotas for products originating in Estonia and Lithuania set out in Annexes I and II respectively to this Regulation are hereby opened from 1 January 2000 to 31 December 2000 under the conditions set out in the said Annexes.Article 2The Community tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with the provisions of Articles 308(a) to (c) of Regulation (EEC) No 2454/93.Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 December 1999.For the CommissionErkki LIIKANENMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 309, 19.11.1998, p. 28.(3) OJ L 29, 3.2.1999, p. 9.(4) OJ L 321, 30.11.1998, p. 1.(5) OJ L 253, 11.10.1993, p. 1.(6) OJ L 197, 29.7.1999, p. 25.ANNEX IESTONIA>TABLE>ANNEX IILITHUANIA>TABLE>